UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported) –May 13, 2010 NEFFS BANCORP, INC. (Exact name of registrant as specified in its charter) Pennsylvania 000-32605 23-2400383 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification Number) 5629 Route 873 P.O. Box 10 Neffs, Pennsylvania 18065-0010 (Address of principal executive offices) (Zip Code) Registrant's telephone number including area code:(610) 767-3875 oWritten communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) oSoliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) oPre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) oPre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) ITEM5.07.Submission of Matters to a Vote of Security Holders An annual meeting of shareholders of Neffs Bancorp, Inc. was held on May 12, 2010 at The NOVA Building, 2375 Levans Road, Coplay, Pennsylvania.Two matters, as described in the Notice of Annual Meeting of Shareholders and Proxy Statement, were voted on at the annual meeting of shareholders.The Board of Directors fixed the close of business on March 15, 2010 as the record date for the determination of shareholders entitled to notice and vote and the annual meeting.The voting results of the matters presented to the shareholders are as follows: 1. Election of two Class B directors, each to serve for a three-year term and until their successors are elected and qualified: Director/Candidate Term Expires For Against or Withheld Robert B. Heintzelman May 2013 Kevin A. Schmidt May 2013 2. Ratification of the selection of ParenteBeard LLC as the Independent Registered Public Accounting Firm for the year ending December 31, 2010: For Against Abstain 0 0 SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. NEFFS BANCORP, INC. (Registrant) Dated: May 13, 2010 By: /s/ John J. Remaley Name: John J. Remaley Title: President
